DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 4/29/22 and the RCE filed on 5/10/22.
3.   Claims 1 – 17 and 19 - 23 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1 – 17 and 19 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 1 – 9 are directed to a process, which is one of the statutory categories of invention.
Claims 10 – 17 are directed to a machine, which is one of the statutory categories of invention.
Claims 19 - 23 recites A tangible, non-transitory computer-readable medium having program instructions that are used to control a computer.  Thus, this claim is directed to a manufacture (an article produced from materials), which is one of the statutory categories of invention.
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 10 is exemplary: 
 	“An electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor, the plurality of processes comprising processing logic to: accept funds from a player; -5- Reply to Office action of January 6, 2022configuring the user interface to display a plurality of difficulty levels and to display an indication of a size of a potential reward related to the respective range of RTPs for each of the displayed plurality of difficulty levels; receive a player selection, via the user interface, of one of the plurality of difficulty levels for the game; associate a respective range of Return to Player (RTPs) for each of the plurality of difficulty levels, each of the respective ranges of RTPs being different and being defined by a respective minimum RTP and a respective maximum RTP, wherein the respective minimum RTP of each level increases as the difficulty increases, and at least one pay schedule for each of the respective ranges of RTPs; configure the game to enable wagers using the accepted funds and a selected one or ones of the plurality of the pay schedules such that amounts returned to the player on wagers made during the game are selectively between the respective minimum RTP and the respective maximum RTP associated with the player-selected difficulty level; enable game play of the game as configured; and receive inputs from the player and, when the received player inputs are associated with less successful game play, reward the player, over time and in the aggregate, with amounts that are closer to the respective minimum RTP associated with the RTP range associated with the player-selected difficulty level and when the received player inputs are associated with comparatively more successful game play, rewarding the player, over time and in the aggregate, with amounts that are closer to the respective maximum RTP associated with the RTP range associated with the player- selected difficulty level; and evaluate a predetermined game play metric at the player-selected difficulty level and, when the predetermined game play metric is not satisfied, for subsequent wagers, rewarding the player, over time and in the aggregate, with amounts that are between a-6-Amdt date April 29, 2022 Reply to Office action of January 6, 2022minimum RTP and a maximum RTP of a difficulty level that is lower than the player- selected difficulty level”.

11.	The underlined portion of claim 10 represent the abstract idea. Independent claims 1 and 19 include substantially the same abstract idea as independent claim 10. The limitations of dependent claims 2 – 9, 11 – 17 and 20 - 23 merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk))
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)))
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as an electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor,.
As an electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with an electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, FIG. 2 and paragraph 58), showing the conventionality of these additional elements.
19.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, the claims are not patent-eligible under 35 USC §101.
 
Response to Arguments
23.	Applicant’s amendments and arguments filed on 4/29/22 and 5/10/22 (RCE), with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of the final office action mailed on 1/6/22 has been withdrawn. 

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715